                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

SONNY DAVIS,                                          )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:18-cv-00451-JRS-MJD
                                                      )
RICHARD BROWN,                                        )
                                                      )
                              Respondent.             )

                     Order Denying Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Sonny Davis petitions for a writ of habeas corpus challenging a

prison disciplinary sanction imposed in disciplinary case number WVS 18-08-0007. For the

reasons explained in this Order, Mr. Davis’s habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
       B.      The Disciplinary Proceeding

       On August 6, 2018, Indiana Department of Correction (IDOC) Correctional Lieutenant

Nicholson wrote a Report of Conduct charging Mr. Davis with impairing surveillance, a violation

of the IDOC’s Adult Disciplinary Code offense B-209. The Report of Conduct states:

       On 8/6/18 at approximately 11:00 A.M., I Lt. C. Nicholson conducted a live video
       review of cell B-401 (assigned to Offender Davis, Sonny #128888). The video
       camera in the cell was covered for approximately 23 minutes from 10:54 A.M. to
       11:17 A.M.

Dkts. 1-1, p. 13, & 8-1.

       Mr. Davis was notified of the charge on August 8, 2018, when he received the Screening

Report. Dkts. 1-1, p. 2, & 8-2. He pled not guilty to the charge, declined a lay advocate, and did

not initially ask for witnesses. Id. Mr. Davis requested documentary evidence that (a) he had been

notified that he could not cover a camera that pointed at the toilet he used; (b) a doctor’s document

that directs him to shower daily; (c) the “shower sheet” for the week leading up to the charged

incident; (d) a medical report documenting that he has a medical condition; and (e) the grievance

that he made when he was refused showers. Id. He later requested a number of witness statements

and documentary evidence. Dkts. 8-4 & 9.

       Mr. Davis requested statements from offenders Robert Coleman, Dwight Williams, and

Seth Keel. These offenders would have stated that they and Mr. Davis were incarcerated at the

Westville Correctional Facility until a week before the incident. At Westville they were required

to cover bathroom cameras or they could be found to be exposing themselves. They would also

have stated that when they arrived at the Wabash Valley Correctional Facility they were not

informed of the policy prohibiting the covering of cameras. A statement was sought from

Counselor Meeks that the policy was not included in the packet of papers given to them when they

arrived. A statement from Officer McCloud was requested that Mr. Davis did not receive recreation

                                                 2
and a shower as was indicated on a form. Finally, Mr. Davis sought a statement from Officer Dunn

that after Mr. Davis informed her that he was going to cover the camera with a towel, she did not

tell him that was not allowed. Dkt. 8-4.

       The evidence sought by Mr. Davis, in addition to the items sought during the screening

process, included the orientation packet given to newly arriving inmates by Counselor Meek, video

evidence showing that he did not receive recreation or a shower on a date when other records

indicated he had received them, and his medical file. Id.

       A disciplinary hearing was held on August 20, 2018. The hearing officer considered staff

reports, Mr. Davis’s statement, the “shower sheet,” a medical report, Mr. Davis’s grievance, and

the Disciplinary Code for Adult Offenders. Dkt. 1-1, p. 12, & 8-5. Based on this evidence, he

found Mr. Davis guilty of the offense of impairment of surveillance. The sanctions imposed

included a credit class demotion. Id.

       Mr. Davis appealed to the Facility Head (the Warden) and the IDOC Final Reviewing

Authority; both appeals were denied. Dkts. 1-1, p. 13, 8-6, & 8-7. He then brought this petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       C.      Analysis

       Mr. Davis contends that he was denied due process when he was (a) denied witnesses for

his defense, and (b) denied documentary evidence. Dkt. 1, p. 3. He does not dispute that he covered

a camera with a towel for twenty-three minutes while he used a toilet and showered. Mr. Davis

also contends that the Wabash Valley prison must resolve a conflict between the offense of

covering the cameras in bathrooms and showers and the offense of inmates exposing themselves.

       In response to Mr. Davis’s arguments, the Warden’s arguments can be summed up as

contending that all of the evidence sought by Mr. Davis was irrelevant to whether he covered the



                                                 3
surveillance camera. Dkt. 8. In reply, Mr. Davis argues that he was entitled to the evidence under

due process requirements and under Brady v. Maryland, 373 U.S. 83 (1963) (requiring the

prosecution to disclose known exculpatory evidence to the defense).

       Both of Mr. Davis’s grounds for relief state the same claim – that he was denied evidence

in the defense of his case. Due process requires “prison officials to disclose all material exculpatory

evidence,” unless that evidence “would unduly threaten institutional concerns.” Jones v. Cross,

637 F.3d 841, 847 (7th Cir. 2011) (citation and quotation marks omitted). In the prison disciplinary

context, “the purpose of the [this] rule is to insure that the disciplinary board considers all of the

evidence relevant to guilt or innocence and to enable the prisoner to present his or her best

defense.” Id. (citation and quotation marks omitted). Evidence is exculpatory if it undermines or

contradicts the finding of guilt, see id., and it is material if disclosing it creates a “reasonable

probability” of a different result, Toliver v. McCaughtry, 539 F.3d 766, 780-81 (7th Cir. 2008).

       None of the evidence that Mr. Davis contends he was denied was relevant to the charge of

impairing surveillance. Whether Mr. Davis was specifically advised during his orientation at

Wabash Valley that covering cameras in the shower and toilet areas was not allowed is not relevant

to the question of whether he did so. The other offenders’ statements verifying the content of the

orientation meeting, or the procedures employed at other correctional facilities, is irrelevant to the

question of whether Mr. Davis covered the camera in his shower/toilet area. And Mr. Davis’s

medical condition, need for and lack of showers, and missing recreation is similarly irrelevant.

None of this evidence, if admitted, would have contradicted the hearing officer’s decision and

would not have raised the possibility of a different result. Id.

       Mr. Davis’s argument that the Warden violated Brady, 373 U.S. 83, by not allowing this

evidence is misplaced. Brady mandates the disclosure to the defense of exculpatory evidence



                                                  4
known to the prosecution. Evidence is not exculpatory if it is irrelevant. And the Brady doctrine is

not invoked when the evidence at issue is already known to the defense. Thus Brady is inapposite

to the instant case.

        The Court is sympathetic to situations creating a so-called Catch-22. But even when

confronted with such situations, in the prison disciplinary context the Court’s limited role is to

determine whether the limited due process rights espoused in Wolff have been afforded. The

resolution of conflicting options for inmates is not, without more, something this Court has

jurisdiction to remedy. In Mr. Davis’s case, the question before the hearing officer was whether

Mr. Davis impaired surveillance. This Court’s single task has been to determine whether the

Warden afforded Mr. Davis the due process to which he was entitled, and in this case he did. Any

denial of the evidence requested by Mr. Davis was harmless, see Jones, 637 F.3d at 847 (applying

the harmless error doctrine to prison disciplinary cases); Piggie v. Cotton, 344 F.3d 674, 678 (7th

Cir. 2003), because it was irrelevant.

        Mr. Davis’s final contention that Wabash Valley must resolve the conflict between the

disciplinary code sections is not, on these facts, a justiciable question for this Court.

        Habeas corpus relief on Mr. Davis’s two grounds for relief is denied.

        D.      Conclusion

        “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no violation of Mr. Davis’s federal due process

rights in the disciplinary proceeding, and no other known constitutional infirmity in the proceeding

which entitles Mr. Davis to the relief he seeks. Accordingly, Mr. Davis’s petition for a writ of

habeas corpus is denied and this action is dismissed with prejudice.




                                                   5
       Judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.


Date: 8/7/2019




Distribution:

Sonny Davis
128888
Wabash Valley Correctional Facility – Inmate Mail/Parcels
6908 S. Old Us Hwy 41
P.O. Box 1111
Carlisle, IN 47838

Marjorie H. Lawyer-Smith
Indiana Attorney General
marjorie.lawyer-smith@atg.in.gov




                                               6
